Case 16-42570-pwb        Doc 74    Filed 12/11/20 Entered 12/11/20 09:40:54            Desc Main
                                   Document     Page 1 of 3




  IT IS ORDERED as set forth below:



  Date: December 10, 2020
                                                         _________________________________

                                                                   Paul W. Bonapfel
                                                             U.S. Bankruptcy Court Judge
 _______________________________________________________________

                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                  ROME DIVISION

   IN RE:                                        )
                                                 )       Chapter 13
            Kristopher Oneal Calhoun and         )
            Jessica Leigh Calhoun,               )
                                                 )       Case No. 16-42570-PWB
                   Debtors.                      )

             ORDER ON MOTION TO PURCHASE HOME AND INCUR DEBT

            On December 9, 2020, Debtors filed a "Motion to Incur Debt", seeking to purchase

   real property and incur debt. (Doc. No. 73). The real property to be purchased is located in

   at 3333 Old CCC Camp Rd, Chatsworth, GA 30705. The Debtors sought to purchase the

   property for approximately $439,000, paying $100,000 down and borrowing the remaining

   amount.

             Furthermore, Debtors will receive a discharge in their Chapter 13 Bankruptcy case

   following the entry of an Order on an Objection to the Claim of Jefferson Capital Systems

   which was held on December 9, 2020 and was approved without opposition, and

   administrative processing by the Chapter 13 Trustee and the Federal Bankruptcy Court of
Case 16-42570-pwb        Doc 74   Filed 12/11/20 Entered 12/11/20 09:40:54         Desc Main
                                  Document     Page 2 of 3



   the Northern District of Georgia.

          Accordingly, based on the agreement of the parties and for good cause shown, it

   is hereby

          ORDERED that Debtors’ Motion is GRANTED. Debtors may purchase the real

   property located at 3333 Old CCC Camp Rd, Chatsworth, GA 30705 and incur the debt

   necessary to do so.


                                   [END OF DOCUMENT]

   Prepared and Presented by:

   _/s/______________________
   Dan Saeger
   Georgia Bar No. 680628
   SAEGER & ASSOCIATES, PC
   706 S Thornton Ave Ste D
   Dalton, GA 30720
   (P) 706-529-5566


   With Consent:

   /s/________________________
   Brandi L. Kirkland with express permission of Mary Ida Townson
   Chapter 13 Trustee
   Georgia Bar No. 423627
   285 Peachtree Center Ave
   Suite 1600
   Atlanta, GA 30303
Case 16-42570-pwb   Doc 74   Filed 12/11/20 Entered 12/11/20 09:40:54   Desc Main
                             Document     Page 3 of 3



                              DISTRIBUTION LIST

                         All parties on the mailing matrix.
